This record presents no question of law for us to consider. The case is closely analogous to Brown v. Smith, 89 N.H. 133, where a deputy sheriff who had been a witness in a case, was placed in charge of the jury. We there said: "The motion to set aside the verdict presented typical questions of fact for the Presiding Justice to pass upon such as the Trial Court is constantly called upon to decide. . . . The decision of the Presiding Justice upon such issues will not be reviewed here, and is final if there is evidence to sustain it." Id., 134.
In the present case the question whether the message transmitted by the sheriff to the jury constituted such an interference with their deliberations as to render the trial unfair, was for the Trial Judge to decide, and we cannot say that his decision was error.
Exceptions overruled.
  All concurred. *Page 105